           Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

Joseph B. Babb,                          )
                                         )
      Plaintiff,                         )        CIVIL ACTION FILE
v.                                       )        NO.
                                         )
Thomas A. Griscom,                       )
                                         )
      Defendant.                         )

                                 COMPLAINT

      COMES NOW Joseph B. Babb, Plaintiff in the above-styled matter, and hereby

files its Complaint against Defendant Thomas A. Griscom, showing the Court as

follows:

                                 THE PARTIES

                                        1.

      Plaintiff Joseph B. Babb (“Plaintiff” or “Babb”) is a citizen of the State of

Florida, residing at 4051 Corrientes Court South, Jacksonville, Florida 32217.

Mr. Babb is 50% equity member of G&B Properties, LLC.

                                        2.

      Defendant Thomas A. Griscom ("Defendant" or “Griscom”) is a citizen of the

State of Georgia, who upon information and belief can be served at his home address

at 44 Pointe Terrace SE, Atlanta, Georgia 30339. Mr. Griscom is 50% equity member

of G&B Properties, LLC.
               Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 2 of 20




                              JURISDICTION AND VENUE

                                              3.

          This Court has jurisdiction over the subject matter of this action under 28

    U.S.C. § 1332. Complete diversity exists between Plaintiff on one hand, and

    Defendant on the other hand. The amount in controversy exceeds $75,000.00,

    exclusive of interest and costs.1

                                              4.

          This Court has personal jurisdiction over the Defendant pursuant to Defendant’s

consent to personal jurisdiction when he executed the G&B Properties, LLC

Operating Agreement, executed on October 6, 1997 (“Original Agreement”).2

                                              5.

          Pursuant to 28 U.S.C. § 1391(b)(1), venue is proper in the United States District

Court, Northern District of Georgia, Atlanta Division because the contract at issue was

entered into in Fulton County, Georgia and Defendant consented pursuant to

Section 45 of the Original Agreement.

                                              6.

          This Court has subject matter jurisdiction over this action.



1
    See Quick Book Analysis, attached hereto as “Exhibit A”.
2
    See Original Agreement, attached hereto as “Exhibit B”.


 4852-0328-8532.1                             2
               Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 3 of 20




                              FACTUAL BACKGROUND

                                             7.

          Plaintiff and Defendant entered into the Original Agreement effective

    August 30, 1997, by which each obtained a 50% membership interest in G&B

    Properties, LLC,3 a Georgia Limited Liability Company (“G&B Properties” or the

“Company”). Plaintiff and Defendant are bound by the terms of this contract.

                                             8.

          At that time, Plaintiff was a successful developer of commercial and residential

real estate in Georgia. Plaintiff had successfully developed and built a hangar and

    office complex, and was well underway with the development of a multi-tenant

    building with anchor tenant secured, at Gwinnett County Airport (“GCA Building”4).

                                             9.

          G&B Properties was founded on the financial strength, real estate development

experience, and credit rating of Plaintiff to purchase, sell, lease, improve, and acts as a

general contractor for real estate.




3
    See Exhibit B; See also Articles of Incorporation, attached hereto as “Exhibit C”.
4
    GCA Building was contributed to G&B Properties by Plaintiff.


 4852-0328-8532.1                             3
               Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 4 of 20




                                            10.

          Pursuant to the Original Agreement of G&B Properties, Plaintiff and Defendant

are equal equity members of the Company and entitled to equal distributions of profits

enjoyed by the Company.

                                            11.

          On or about the time of the execution of the Original Agreement, Plaintiff and

Defendant identified and purchased two parcels at Arbor Business Park, located 805

Marathon Parkway, Lawrenceville, Georgia 30046 (“805 Marathon”) and 825

Marathon Parkway, Lawrenceville, Georgia 30046 (“825 Marathon”5), in Gwinnett

County, Georgia.

                                            12.

          On or about the same time, construction began for a 57,000 square foot multi-

tenant building at 805 Marathon. The buildout was completed approximately one year

later, and the Company began leasing spaces.

                                            13.

          At the same time, Plaintiff was an airline captain for Northwest Airlines and

received a temporary base transfer to Honolulu, Hawaii. Plaintiff continued to return

to Georgia at least 10 days a month.


5
 825 Marathon was sold shortly after the acquisition to retire part of the loan for the
 805 Marathon parcel.


 4852-0328-8532.1                            4
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 5 of 20




                                          14.

         Plaintiff and Defendant decided to appoint Defendant to act as the member

manager of G&B Properties while Plaintiff’s airline job relocated him to Honolulu,

Hawaii. Defendant's appointment was never contemplated to be a full time job, or

permanent.

                                          15.

         The Original Agreement does not provide for Defendant to receive a

management fee compensation. It required under Section 26 for the member to enter

into an employment contract, to be approved by all members.

                                          16.

         Such employment agreement was never presented to Plaintiff, and none were

ever executed to date. Plaintiff never consented to Defendant taking whatever amount

he desired as a management fee.

                                          17.

         Additionally, the Original Agreement does not permit Defendant to pay himself

any fees or commissions for the sale and rent of real estate.

                                          18.

         After Plaintiff left for Hawaii, G&B Properties acquired a property on Five

Forks Trickum Road (“Five Forks”) with the intent to develop a residential

subdivision.



4852-0328-8532.1                           5
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 6 of 20




                                            19.

         Plaintiff and Defendant both invested considerable planning and research into

the pre-development of the Five Forks property.

                                            20.

         Prior to development on the Five Forks property, the location was the subject of

an eminent domain lawsuit by Georgia Power.

                                            21.

         At the conclusion of the legal proceedings, Georgia Power paid G&B Properties

approximately $600,000 for the Five Forks property.

                                            22.

         Defendant, without notifying Plaintiff and in violation of the Original

Agreement, unilaterally decided to pay himself a 10% commission of approximately

$60,000 from the proceeds from the lawsuit.

                                            23.

         Defendant was not only unauthorized to take this commission by the Original

Agreement, but he also did not hold a real estate broker’s license, and violated

Georgia law.

                                            24.

         Upon learning of the illegal receipt of the commission in a financial distribution

statement, Plaintiff demanded that the commission be returned to the Company.



4852-0328-8532.1                             6
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 7 of 20




                                           25.

         Defendant never returned the commission to the Company.

                                           26.

         Similarly, Defendant paid himself commissions on leasing spaces at 825

Marathon and GCA Building, in violation of the Original Agreement and Georgia law.

                                           27.

         Plaintiff periodically requested financial statements for the Company over the

years, but Defendant refused to produce as required by the Original Agreement under

Section 19 (h).

                                           28.

         Defendant has always paid himself a management fee, which has varied over

the years. For example, in 2002 -2003 he paid himself $1,402 for 805 Marathon and,

$550 for GCA Building. In 2004, Defendant unilaterally increased his compensation

to $1,685.33 for 805 Marathon, and 650 for GCA Building. This continued escalating

until Plaintiff demanded the Original Agreement be amended to cap Defendant’s

capability to arbitrarily increase his pay.

                                           29.

         In 2015, Plaintiff and Defendant decided to refinance 805 Marathon with

American Equity Investment Life Insurance Company (“Lender”).




4852-0328-8532.1                              7
               Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 8 of 20




                                           30.

          Due to the 2008 financial crisis, Plaintiff suffered financial losses which

resulted in negative credit rating.6 As part of the refinance, the Lender required that

the Defendant have operation control of the Company.

                                           31.

          Pursuant to the Lender’s request, Plaintiff and Defendant executed the

Unanimous Written Consent Amendment Of The Members And Managers Of G&B

Properties, LLC, executed on July 13, 2015 (“First Amended Agreement”7).

                                           32.

          The First Amended Agreement did not alter the equity division among the

members, but granted Defendant a 51% voting right on operational matters. By its

terms, the First Amended Agreement would terminate upon payment of the loan to the

Lender.




6
 On or about this time, the Company loaned Plaintiff $100,000 (April 21, 2015) and
 $196,000 (August 26, 2016). Plaintiff signed Promissory Notes for the loans and does
 not dispute them, but was concerned about paying back the Company due to
 Defendant’s fraudulent management of the Company.
7
    See First Amended Agreement, attached hereto as “Exhibit D”.


 4852-0328-8532.1                           8
               Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 9 of 20




                                           33.

          Shortly thereafter, Plaintiff and Defendant executed the Unanimous Written

Consent Amendment To Operating Agreement of G&B Properties, LLC, executed

July 14, 2015 (“Second Amended Agreement”8).

                                           34.

          The Second Amended Agreement limited the total compensation of the

Defendant managing member to $3,000 per month, requiring any amount in excess of

this amount to be approved by unanimous consent of all members.

                                           35.

          Additionally, the Second Amended Agreement required Defendant managing

member to distribute annual financial statements to all members and provide online

access for banking records, rent rolls and leases of the Company.

                                           36.

          Following the execution of the Second Amended Agreement, Defendant

continued to exceed the $3,000 limit compensation to himself in breach of the Second

Amended Agreement.




8
    See Second Amended Agreement, attached hereto as “Exhibit E”.


 4852-0328-8532.1                           9
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 10 of 20




                                           37.

          To date, Defendant continues to pay himself in excess of the $3,000 limit and

refuses to comply with the contractual obligations under the Second Amended

Agreement.

                                           38.

          Over the years, Plaintiff made numerous requests that Defendant provide him

with the Company’s financial statements and books, but to no avail.

                                           39.

          On or about December 2018, Plaintiff retained the undersigned counsel in an

effort to obtain financial statement and access to the Company’s books, as it is the

Plaintiff’s right under the Second Amended Agreement and Georgia law.

                                           40.

          On January 24, 2019 Plaintiff’s counsel sent a correspondence9 to Defendant

 demanding that Defendant cease and desist form any payments to himself in excess of

what is permitted under the Second Amended Agreement, and provided access to the

financial statements and Company’s books.




9
 See Letter from Adi Allushi to Thomas A. Griscom, dated January 24, 2019, attached
 hereto as “Exhibit F”.


 4852-0328-8532.1                           10
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 11 of 20




                                           41.

          Defendant did not cease breaching the Second Amended Agreement and

continues to date to compensated himself in excess of the $3,000 allowed under the

Second Amended Agreement.

                                           42.

          A few months following the January 24, 2019 letter, Defendant granted limited

access to the Company’s books. Following a review, Plaintiff discovered numerous

transactions evidencing fraudulent activities by Defendant, including unaccounted

cash payments, unauthorized commissions and development fees, and personal

expenses paid from Company funds (“Fraudulent Transactions”).

                                           43.

          On September 11, 2019, Plaintiff ‘s counsel sent a second letter demanding

detailed explanation and documentation to support the Fraudulent Transactions10.

                                           44.

          To date, Defendant has refused to do so.

                                           45.

          To date, in relation to 805 Marathon, Defendant has illegally paid himself

$364,472 in real estate commissions, $71,378 in development fees, personal health


10
  See Letter from Adi Allushi to Thomas A. Griscom, dated September 11, 2019,
attached hereto as “Exhibit G”.


 4852-0328-8532.1                           11
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 12 of 20




care $8,962, personal phone bills $4,911, unsubstantiated personal expense $38,176,

unsubstantiated checks to cash $34,649 – for a total of $462,548.

                                             46.

         To date, in relation to GCA Building, Defendant has illegally paid himself

$48,528 in real estate commissions, personal phone bills $17,524, unsubstantiated

personal expense $11,532, unsubstantiated checks to cash $53,936 – for a total of

$131,520.

                        COUNT I: BREACH OF CONTRACT

                                             47.

         Paragraphs 1 through 46 of Plaintiff's Complaint for Damages are incorporated

by reference as if fully set forth herein.

                                             48.

         Plaintiff and Defendant entered into a contractual agreement in the Second

Amended Agreement for the management of the Company.

                                             49.

         The Second Amended Agreement is binding on the parties and limited the total

compensation of the Defendant managing member to $3,000 per month, requiring any

amount in excess of this amount to be approved by unanimous consent of all

members.




4852-0328-8532.1                             12
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 13 of 20




                                          50.

         Additionally, the Second Amended Agreement required Defendant managing

member to distribute annual financial statements to all members and provide online

access for banking records, rent rolls and leases of the Company.

                                          51.

         Defendant had a duty under the Second Amended Agreement duty to limit

his total monthly compensation to $3,000 and provide Plaintiff online access to any

and all company banking records, rent rolls, and leases, and annual financial

statements.

                                          52.

         Defendant breached the Second Amended Agreement by failing to abide by the

monthly compensation limit of $3,000. Since the execution, in relation to 805

Marathon, Defendant has illegally paid himself $95,825 in real estate commissions,

$71,378 in development fees, personal health care $8,962, unsubstantiated personal

expense $5,229, unsubstantiated checks to cash $14,107 – for a total of $195,501.

                                          53.

         Defendant breached the Second Amended Agreement by failing to abide by the

monthly compensation limit of $3,000. Since the execution, in relation to GCA

Building, Defendant has illegally paid himself $19,695 in real estate commissions,




4852-0328-8532.1                          13
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 14 of 20




unsubstantiated personal expense $5,995, unsubstantiated checks to cash $28,188 –

for a total of $53,878.

                                             54.

         Plaintiff, as an 50% interest owner and member of G&B Properties, is entitled

half of all profits enjoyed by the Company.

                                             55.

         As a direct and proximate result of Defendant’s breaches and unlawful conduct

only since the Second Amended Agreement, Plaintiff has suffered damages and is

entitled to recover half of all company funds misappropriated by Defendant in the

amount of at least $249,379.96, pre-judgment interest thereon at the rate of eighteen

percent (18%) per annum until all charges are paid in full, and attorneys’ fees, costs,

and expenses incurred in collecting upon the amount owed.

                                 COUNT II: FRAUD

                                             56.

         Paragraphs 1 through 55 of Plaintiff's Complaint for Damages are incorporated

by reference as if fully set forth herein.

                                             57.

         Defendant was not entitled to receive compensation for real estate commissions,

development fees, personal health care, personal phone bills, unsubstantiated personal

expenses, and unsubstantiated checks to cash – for a total of $594,068.



4852-0328-8532.1                             14
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 15 of 20




                                             58.

         Defendant knowingly and intentionally misrepresented material facts to

Plaintiff claiming in relation to these Fraudulent Transactions. Specifically, Defendant

misrepresented and actively concealed the amount of compensation he received from

the Company.

                                             59.

         Plaintiff reasonably relied upon Defendant’s material misrepresentations and

has been harmed as a direct and proximate result of Defendants’ fraud, including but

not limited to half of all funds misappropriated by Defendant in the amount of

$594,068.

                                             60.

         Plaintiff is entitled to recover at trial all damages caused by Defendant’s fraud,

as well as punitive damages to be determined by a jury.

                      COUNT III: THEFT BY CONVERSION

                                             61.

         Paragraphs 1 through 60 of Plaintiff's Complaint for Damages are incorporated

by reference as if fully set forth herein.




4852-0328-8532.1                             15
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 16 of 20




                                             62.

         Defendant converted the G&B Properties’ funds for his own profit and benefit

to the exclusion of Plaintiff when he paid himself at least $594,068 in unauthorized

compensation.

                                             63.

         Plaintiff, as an 50% interest owner of G&B Properties, is entitled half of all

profits enjoyed by the Company.

                                             64.

         As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered and is entitled to damages in the amount of at least 50% share of $594,068,

pre-judgment interest thereon at the rate of eighteen percent (18%) per annum until all

charges are paid in full, and attorneys’ fees, costs, and expenses incurred in collecting

upon the amount owed.

                   COUNT IV: BREACH OF FIDUCIARY DUTY

                                             65.

         Paragraphs 1 through 64 of Plaintiff's Complaint for Damages are incorporated

by reference as if fully set forth herein.

                                             66.

         Defendant is the managing member of G&B Properties.




4852-0328-8532.1                             16
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 17 of 20




                                             67.

         As managing member of G&B Properties, Defendant owed a fiduciary duty of

care and loyalty under Georgia law to Plaintiff as a member of the Company .

                                             68.

         Defendant breached his fiduciary duty by paying himself at least $594,068 for

the Fraudulent Transactions while failing to provide Plaintiff with online access to any

and all company banking records, rent rolls, and leases, as well as to provide Plaintiff

with annual financial statements.

                                             69.

         As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

suffered damages and is entitled to recover at least 50% share of $594,068, pre-

judgment interest thereon at the rate of eighteen percent (18%) per annum until all

charges are paid in full, and attorneys’ fees, costs, and expenses incurred in collecting

upon the amount owed.

                          COUNT V: ATTORNEY’S FEES

                                             70.

         Paragraphs 1 through 69 of Plaintiff's Complaint for Damages are incorporated

by reference as if fully set forth herein.




4852-0328-8532.1                             17
             Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 18 of 20




                                              71.

          Plaintiff has repeatedly demanded Defendant cease and desist from his

fraudulent activities and Fraudulent Transactions as the managing member of the

Company.

                                              72.

          Plaintiff’s counsel demanded the same in the two separate letters dated January

24, 2019 and September 11, 2019, but to no avail.

                                              73.

          Defendant has acted in bad faith, been stubbornly litigious, and caused Plaintiff

unnecessary trouble and expense.

                                              74.

          As a result of Defendant’s actions, Plaintiff is entitled to recover his expenses of

litigation, including reasonable attorneys’ fees pursuant to O.C.G.A. § 13-6-11 and

§ 13-6-13.

                                      JURY DEMAND

          Plaintiff demands a trial by jury on all triable issues.

                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Joseph B. Babb prays this Court for the following

relief:

          A.       Compensatory, special, treble, and punitive damages against Defendant



4852-0328-8532.1                               18
              Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 19 of 20




in an amount to be proven at trial;

         B.        Prejudgment and post-judgment interest;

         C.        For the cost of this suit;

         D.        Attorney's fees;

         E.        A trial by a jury of twelve on all issues so triable; and

         F.        For such other and proper relief as this Court may deem just and proper.

         Respectfully submitted this 13th day of May, 2020.


LEWIS BRISBOIS BISGAARD                                  /s/ Adi Allushi
  & SMITH LLP                                            P. MICHAEL FREED
Bank of America Plaza                                    Georgia Bar No. 061128
600 Peachtree Street, NE                                 ADI ALLUSHI
Suite 4700                                               Georgia Bar No. 852810
Atlanta, GA 30308
404.348.8585 – Telephone                                 Attorneys for Joseph B. Babb
404.467.8845 – Facsimile
Michael.Freed@lewisbrisbois.com
Adi.Allushi@lewisbrisbois.com




4852-0328-8532.1                                19
        Case 1:21-cv-02044-AT Document 1 Filed 05/13/21 Page 20 of 20




               RULE 7.1D CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D of the United States District Court of the Northern

District of Georgia, the undersigned certifies that the foregoing submission to the

Court was computer-processed, double-spaced between lines, and used Times New

Roman font of 14 point size.


Dated: May 13, 2021.


                                                   /s/ Adi Allushi
                                                   ADI ALLUSHI
